UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 1, 2012 UNITED FINANCIAL BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 000-52947 74-3242562 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 95 Elm Street, West Springfield, Massachusetts01089 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code:(413) 787-1700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. A special meeting of the stockholders of United Financial Bancorp, Inc. (the “Company”) was held on November 1, 2012.The matter considered and voted on by the stockholders at the special meeting, and the vote of the stockholders, were as follows: 1.The proposal to approve the Agreement and Plan of Merger, dated as of May 30, 2012, by and between United Financial Bancorp, Inc. and New England Bancshares, Inc. was approved by the stockholders by the following vote: FOR AGAINST ABSTAIN BROKER NON-VOTES Item 8.01Other Events. On November 2, 2012, the Company and New England Bancshares, Inc. issued a joint press release announcing that the stockholders of both the Company and New England Bancshares, Inc. had approved the Agreement and Plan of Merger by and between the Company and New England Bancshares, Inc.A copy of the joint press release is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No.Description 99.1Joint Press Release Dated November 2, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. UNITED FINANCIAL BANCORP, INC. Date: November 5, 2012 By: /s/Mark A. Roberts Mark A. Roberts Executive Vice President and Chief Financial Officer
